I do not believe that it should be held that the record of the deed from McNally to plaintiff was constructive notice to defendant of the right of plaintiff to an easement which was not visible, unless he had actual knowledge of the existence of the easement, or notice of the facts and circumstances sufficient to put him on inquiry. As I understand the opinion, however, the decision on this point is put entirely on the ground that the evidence is sufficient to sustain the finding of the trial court that the defendant had actual notice of facts and circumstances sufficient to put him on inquiry as to the pipe-line and right of way. Although the evidence as shown by the printed record is, to my mind, not entirely satisfactory to this effect, I do not think it can be held that there was not enough therein to support the conclusion of the trial court. I therefore concur.